UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7629


CHARLES BROOKS, III,

                Plaintiff - Appellant,

          v.

JOHN DOE, Warden Senior of Sussex II State Prison; VARGO,
Assistant Warden,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00568-MSD-FBS)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Brooks, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles   Brooks,    III,       appeals   the    district      court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).           We have reviewed the record and find

that    this    appeal   is    frivolous.        Accordingly,       we    dismiss   the

appeal for the reasons stated by the district court.                        Brooks v.

Doe, No. 2:11-cv-00568-MSD-FBS (E.D. Va. Nov. 9, 2011).                       We also

deny     Brooks’    pending     motion     for    transcripts        at    government

expense.       We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented     in    the    materials

before    the    court   and    argument       would   not   aid    the    decisional

process.



                                                                            DISMISSED




                                           2